DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejection over Tonge et al (US 2012/0189677 A1) is hereby withdrawn.  The amended independent claims 1, 7 and 11-13 now require instant dermatologically acceptable vehicle to be a water-in-oil or oil-in-water nanoemulsion, and Tonge expressly states in [0292] that its invention does not comprise an oil in water or water in oil emulsion.
In view of new grounds of rejections (see 112(b) rejections addressed below), the following rejections are made non-final.
Claim Objections
Claim 3 is objected to because of the following informalities:  on lines 1-2, applicant need to change “a moisturizing agent or a humectant,” to --- a moisturizing agent, a humectant, ---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  on lines 2-3, applicant need to change “the amphipol polymer/bioactive agent complex” to --- the amphipol polymer/at least one charged bioactive agent complex ---.  Appropriate correction is required.
 Claim 6 is objected to because of the following informalities:  on line 2, applicant need to change “a subject” to --- the subject ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on lines 2-3, applicant need to change “the amphipol polymer/bioactive agent complex” to --- the amphipol polymer/at least one charged bioactive agent complex ---.  On the last line, applicant need to insert --- of the nanoemulsion --- after “the aqueous phase”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on line 1, applicant need to change “the appearance” to --- an appearance ---.  On line 4, applicant need to change “the skin” to --- a skin ---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 1, applicant need to change “the skin” to --- a skin ---.  On the 2nd line from the bottom, applicant need to change “the charged bioactive agent” to --- the at least one charged bioactive agent ---.  Appropriate correction is required.
Claims 14, 15 and 19 are objected to because of the following informalities:  on lines 2-3 of each of claims 14, 15 and 19, applicant need to change “amphipol polymer/bioactive agent complex” to --- amphipol polymer/at least one charged bioactive agent complex ---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: On the last line, applicant need to insert --- of the nanoemulsion --- after “the aqueous phase”.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) A8-35  and MCPT-201 (chemodenervation agent) and certain anti-body fragments and (ii) PMAL and certain anti-body fragments, does not reasonably provide enablement for all classes of amphipols and all classes of bioactive agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated: The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).” 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Breadth of the Claims and Nature of the Invention
	Applicant claims a topical formulation (for dermal delivery) requiring an amphipol polymer ironically paired with at least one charged bioactive agent in a nanoemulsion (as a vehicle).  Applicant is claiming any kind of bioactive agent and any kind of amphipol that can be ironically paired.
State of the Prior Art
As evidenced by Zoonens et al (“Amphipols for Each Season”, J. Membrane Biol, vol.247, pg.759-796 (2014)), Amphipols have only been used to encapsulate and stabilize membrane proteins in aqueous dispersions (see Introduction, Table 1 and Table 6).  Amphipols are still in the developmental stage.  New amphipols such as non-ionic, phosphorycholine-based, and sulfonated amphipols are being developed in order to withstand pH and charge density changes.  Amphipols can maintain proteins in their natural state (I.e., non-denatured) due to their mildness compared to conventional detergents/surfactants.  Amphipols other than A8-35 have not been well studied or characterized.  
Level of One of Ordinary Skill
	The relative skill of those in the art is high, that of a Ph. D. in chemistry or biochemistry with formulation experience because the invention involves encapsulating a bioactive agent which is not a membrane protein and ensuring that it is still bioactive in the formulation.
Level of Predictability in the Art
Since the encapsulation of non-membrane proteins with amphipols and/or their formulation in nanoemulsions is not well known, the level of predictability in the art is low.
Amount of Direction Provided by the Inventor and Existence of Working Examples
Applicant has only provided only one working example using one specific amphipol, A8-35 and one kind of bioactive agent, a neurotoxin (MCPT-201).  The specification does not provide a reasonable amount of direction or guidance for formulating stable ironically paired amphipol-bioactive agent complexes using other amphipols and/or other bioactive agents that retain their bioactivity.
Quantity of Experimentation Needed to Make or Use the Invention based on the Content of the Disclosure.
Because of the unpredictability of the art, and in the absence of more working examples (using other amphipols and other bioactive agents) given by applicant, one skilled in the art would not think that instant invention will work for every ionically paired amphipols and bioactive agents.  Therefore, one ordinarily skilled in the art cold not make and use the claimed invention without exercising undue experimentation.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, applicant recite that “the penetration of the charged bioactive agent is increased with respect to the penetration of the same agent in soluble form.”  It is unclear to the Examiner as to what applicant mean by “in soluble form”.  Based on the reading of present specification, the Examiner assumed (for the purpose of examining the claim on the merit) that applicant meant to state that the penetration of the (at least one) charged bioactive agent is increased with respect to the penetration of the same agent without the amphipol polymer.
Appropriate correction is required.
Claims 9, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9, 17 and 21 each recites the broad recitation “synthetic biomimetic peptide analogues of occludin’s first and second extracellular loops”, and the claim also recites “such as NH2-SNYYGSGLS-COOH, NH2-DRGYGTSLLGGSVG-COOH” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 3 recites “[t]he topical formulation according to claim 1, further comprising water, . . . “.  Since claim 1 now requires a water-in-oil or oil-in-water nanoemulsion, claim 3 limitation which states that the formulation of claim 1 can further comprise water fails to further limit the subject matter of claim 1 (present specification does not mention using any water in addition to the water used to form the water-in-oil or oil-in-water nanoemulsion).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 10, applicant recite “. . . optionally wherein the at least one TJ-modulating peptide partitions to the aqueous phase.”  However, claim 7, on which claim 10 depends, requires the presence of “at least one TJ-modulating peptide”.  Thus, claim 10 fails to further limit the subject matter of claim 7.  
	Also, in claim 14, applicant recite “. . . optionally wherein the at least one TJ-modulating peptide partitions to the aqueous phase of the nanoemulsion.”  However, claim 11, on which claim 14 depends, requires the presence of “at least one TJ-modulating peptide”.  Thus, claim 14 fails to further limit the subject matter of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Instant 112(d) rejection on claims 10 and 14 can be overcome by deleting the term “optionally” in each of claims 10 and 14.
Response to Arguments
With respect to instant 112(a) enablement rejection, applicant argue that in view of the additional data presented in Lorenz’s 132 Declaration, the enablement requirement has been met.  Applicant state that as explained in the accompanying Lorenz Decl., over the past six years multiple additional Franz diffusion cell assays have been conducted with and by different academic and venture collaborators testing a variety of proteins (insulin, waglerin peptide, bungarotoxin, the human IL-13 alpha 2 receptor, luciferase and several different antibody fragments) ranging in size from 2.5 kDa to 50 kDa, as well as different amphipols, and with successful results. (Lorenz Decl. Paragraphs 2-10). Applicant also state (as explained in Lorenz Decl.) that a more recent series of experiments employing luciferase and a Humira Fab antibody fragment demonstrated both detection of the protein (i.e. successful passage through the skin) as well as protein activity (i.e. the protein was still functional and therefore properly folded, non-degraded, etc.). Id. at Paragraphs 8-9.  Applicant state that the diffusion of luciferase through the dermis was specifically identified in follow-up histology studies conducted by another independent academic laboratory. /d. at Paragraph 10.  Applicant argue (citing relevant case laws) that the U.S. Court of Appeals for the Federal Circuit as well as its predecessor the Court of Customs and Patent Appeals have confirmed on many occasions that the disclosure of even a single embodiment can be sufficient to enable a broad claim.  Applicant further argue that the specification itself does not have to describe how to make and use every possible variant of the claimed invention, and the artisan’s knowledge of the prior art and routine experimentation can often fill gaps, interpolate between embodiments, and perhaps even extrapolate beyond the disclosed embodiments. AK Steel v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003).  Applicant argue that the post-filing studies noted above and detailed in Lorenz Declaration clearly serve to replicate and confirm the original teachings and examples provided in the present application and that the instant patent specification was used as the primary guide for applicant’s collaborators in their design and execution of these subsequent experiments, further illustrating the clear enablement provided by the instant disclosure. 
Applicant thus argue that instant enable rejection should be withdrawn.  
The Examiner respectfully disagrees.  Based on her reading of Lorenz Declaration, the Examiner summarizes the results below:
Neurotoxins (MCPT 201) – A8-35 (from present specification)
Neurotoxins (bungarotoxin) – no amphipol specified.
Neurotoxins (waglerin) – no amphipol specified.
Antibody fragments – A8-35, PMAL
Antibody fragments (Humira) – no amphipol specified.
Plasma membrane proteins (IL-R32a) – no amphipol specified.
Enzyme (luciferase) – no amphipol specified.
Hormone (insulin) – no amphipol specified.
In the Lorenz Declaration, aside from the antibody fragments, applicant have not expressly stated what amphipols were used for the bioactive agents listed above.  The statement “Franz diffusion cell assays similar to those described in patent application” in Paragraphs 3 and 6 of the declaration is insufficient for the Examiner “to fill in the blanks”.  The Examiner notes that bungarotoxin, waglerin and insulin were mentioned as prophetic examples in the present specification.  However, in the present specification, the first two were supposed to be tested as in “Examples 1-3” (i.e., paired with A8-35) while insulin was supposed to be paired with PMAL.  Since Franz diffusion experiments in the specification were done only with A8-35 (as well as without amphipol), It is not clear to the Examiner whether A8-35 or PMAL or some other amphipols were used in the examples described in the declaration.  Moreover, applicant seem to only be experimenting with A8-35 and PMAL.  Thus, the scope of any enablement provided is not commensurate with the scope of protection sought by the claims (especially since the newer classes of amphipols have been developed since the invention of A8-35 and PMAL).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 2, 2022